DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claims 1 and 2-6 are product-by-process claims (See MPEP 2113).
The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	Claims 7 is also a product-by-process claims (See MPEP 2113).
That the Cr layers are formed as separate layers is not limiting with respect to the resulting structure of the press plate, except to the extent that it implies that the gloss (i.e., etched pits) are provided at different distances from the substrate and outer surface. Intervening oxide layers or discontinuities between the layers are not assumed, except for the claimed gloss structure1.

A piece of steel with a Cr coating having two subsurface features at different depth locations would anticipate the claim. 
Response to Arguments
	Applicant's arguments have been fully considered.
	Issue: Marxen (US 20130299454 A1) was cited as teaching the claimed product.
	Applicant argues that the chromium coatings in Marxen are applied to partial areas, whereas claim 1 requires applying the chromium coatings to the entire surface. 
	Examiner does not find this persuasive because Fig 1 of Marxen shows the press plate comprises a surface that is entirely coated in a chrome coating to form a wood grain. Instant Fig 9 is shown in comparison to Marxen Fig 1, below. Like the claim, Marxen forms a press plate for providing wood grain patterns. This is the same as the claimed invention, an identical product. That the Marxen product is formed by a slightly different method (discussed below) is not relevant, since the resulting structure is the identical to the claimed structure. 

    PNG
    media_image2.png
    279
    653
    media_image2.png
    Greyscale

Left: Instant Fig 9, Right: Marxen Fig 1
Furthermore, the Marxen abstract reads “The invention relates to a method for processing a structured surface of an embossing tool, in which the entire surface is provided with a first metallic coating (6) and said surface having, in selected regions (7, 8, 9, 10, 11), at least one additional metallic coating that has a differing degree of lustre.” This means the entire substrate is Cr coated and then further Cr coated at selected regions to adjust the gloss at the selected regions.
Presumably Applicant interprets the “individual area” (P0015) or “selected regions” (Abstract) of Marxen as limiting the Cr coating to not the entire surface, however, this relates to the idea that the press plate is formed by, at least in part, building up the Cr at certain locations to more realistically mimic a wood grain. This would result in the same structure as claimed.
The difference between the claim and Marxen is that the claim forms the gloss by plating a uniform Cr layer and then etching it, while Marxen plates a uniform Cr layer, then repeatedly adds Cr and also performs etching at the partial areas to form the varied gloss. Nevertheless, the resulting structure of the Marxen product and the 
Also see P0017: “first apply chromium plating with a specific degree of gloss over the full surface, and a portion of this surface can then be provided with a differing degree of gloss after the application of a matrix via mechanical or chemical means or, if applicable, a further application of a metallic coating; these process steps can be repeated several times in individual areas.” This further clarifies that, as shown in Fig 1, the entire press plate is coated.
	Furthermore, Marxen teaches “repeated chromium plating of the surface” (P0016). This means that the steel plate would be placed in a solution of a Cr salt (positively charged Cr cations), then providing conditions (chemicals or electricity) that cause the Cr salt to transform into Cr metal (Crn+ + ne-→ Cr) on the surface of the plate. This would result in the entire surface being Cr coated as shown in Marxen’s Fig 1 except where masking is provided prior to plating.
	When Marxen discusses the application of additional metallic coatings in individual areas, this means that certain areas are masked and thus are not coated. But, recall there is an underlying Cr layer, the final structure is an entire Cr layer that further comprises Cr layers at individual areas in order to replicate a wood grain.

	Furthermore, in contrast to Applicants argument, claim 1 does not require that the entire surface is Cr coated. Rather, the claim merely requires that the working surface is entirely coated. A press plate is analogous to a stamp. The Cr coating forms the stamping pattern (e.g., the wood grain), i.e., the working surface. Thus, the Cr itself is what defines the working surface, the stamping area. It is not possible for the Marxen press plate not to have an entirely Cr coated working surface because the Cr coating is what defines the working surface. If this is not the case, then it is not clear what the term “working” means in the claim. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marxen (US 20130299454 A1).
In reference to claim 1 and 3-7, Marxen discloses a textured press plate prepared by a process comprising the steps of:
applying a mask to a working surface of a press plate (“application of a mask to the surface by means of a digital printing technique,” [Claim 16]);
processing the working surface of the press plate to obtain a structure in the working surface of the press plate (“chemical processing of the surface that has been supplied with a mask to obtain a surface structure,” [Claim 16]);
polishing the working surface of the press plate (“polishing the chemically processed surface,” [Claim 16]);
cleaning the working surface of the press plate (“cleaning the activated surface,” [Claim 16]);
applying a first metallic coating to the entire working surface of the press plate (“metallic coating or mechanical or chemical follow-up treatment of the chromium-plated surface supplied with the mask,” [Claim 16]);
applying a first protective layer over portions of the working surface of the press plate (“application of a further mask to the matted surface,” [Claim 16]);
adjusting a level of gloss for a portion of the working surface of the press plate not covered by the first protective layer and removing the first protective layer 
applying a second metallic coating to the entire working surface of the press plate (repeating the “metallic coating or mechanical or chemical follow-up treatment of the chromium-plated surface supplied with the mask,” [Claim 16]);
applying a second protective layer over portions of the working surface of the press plate (repeating the “application of a further mask to the matted surface,” [Claim 16]);
adjusting a level of gloss for a portion of the working surface of the press plate not covered by the second protective layer and removing the second protective layer; and (repeating the “adjustment of a specific degree of gloss via polishing, preferably mechanical polishing or electropolishing,” [Claim 16]);
applying a third metallic coating to the entire working surface of the press plate (“hard chromium plating of the surface,” [Claim 16])
The difference between the claim and Marxen is that the claim forms the gloss by plating a uniform Cr layer and then etching it, while Marxen plates a uniform Cr layer, then repeatedly adds more amounts of Cr at partial areas and also performs etching to form the varied gloss (e.g., see “degrees of gloss of the surface are obtained by matting, preferably by etching” [Claim 5] and “matting or polishing. The degree of gloss of the surface is reduced in general with matting. Etching and sandblasting processes are especially suitable here” [P0032] and the last line of claim 16) . Nevertheless, the resulting structure of the Marxen product and the claimed product is the same; a press plate with multiple levels of varied gloss and an outer Cr overcoat.

Furthermore, Marxen further discloses that it is possible to form a textured press plate wherein “several different degrees of gloss could exist on a surface… via repeated chromium plating of the surface” (P0015-P0016, see Fig 1-2, shown below, and see Abstract. Several means “more than two but fewer than many”2, i.e., at least three. Thus, the chrome plating process to achieve gloss is repeated at least three times). 
Marxen further explains that the purpose of forming further differing degrees of gloss on the structured surface is, like in the instant invention, to create a more realistic replica of a wood grain structure (P0026-P0027, Fig 1 and 2, annotated copy below).


    PNG
    media_image3.png
    594
    608
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed 
In reference to claim 1 and 3-7, Marxen discloses a textured press plate (“embossing tool” [P0003], Fig 1, shown below, at right, in comparison to instant Fig 9, at left), wherein a working surface the textured press plate comprises:

    PNG
    media_image2.png
    279
    653
    media_image2.png
    Greyscale

a base press plate layer made from steel and comprising a structure therein (“A structured, metallic pressed sheet, preferably sheet steel, is used as the embossing tool here to structure the surface.” [P0003])
a first chromium plating layer formed over the entire base press plate layer, wherein a surface of the first chromium plating layer comprises varied gloss levels achieved through one or more gloss-adjusting steps performed on the surface of the first chromium plating layer (“The embossing tools are additionally provided with a coating to improve the resistance to wear and separation characteristics of the metal surface” [P0003] and “application of a mask to the surface by means of a digital printing technique… chromium plating of the surface,” [Claim 16]);

a third chromium plating layer formed over the entire second chromium plating layer (“hard chromium plating of the surface,” [Claim 16]).
Marxen does not explicitly recite a second chromium plating layer, however, Marxen further discloses that in the process of forming the press plate that “the steps after the polishing up to the hard chromium plating of the surface are repeated at least once for partial areas, in order to obtain further differing degrees of gloss on the structured surface.” (Claim 16)
In other words, Marxen teaches that at least the steps of 
adjustment of a specific degree of gloss via polishing, preferably mechanical polishing or electropolishing
…
metallic coating or mechanical or chemical follow-up treatment of the chromium-plated surface supplied with the mask
are repeated at least once.
If these steps are repeated at least once, then they are performed at least twice because to repeat something it must have already been performed. This would result in the same structure as formed by providing a second chromium plating layer formed over the entire first chromium plating layer, wherein a surface of the second chromium plating layer comprises varied gloss levels achieved through one or more gloss-adjusting steps performed on the surface of the first chromium plating layer.
Thus, Marxen anticipates the claim.
3, i.e., at least three. Thus, the chrome plating process to achieve gloss is repeated at least three times). 
Marxen further explains that the purpose of forming further differing degrees of gloss on the structured surface is, like in the instant invention, to create a more realistic replica of a wood grain structure (P0026-P0027, Fig 1 and 2, annotated copy below).


    PNG
    media_image3.png
    594
    608
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to form several different degrees of gloss could exist on the surface via .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./Examiner, Art Unit 1744                          

/MARC C HOWELL/Primary Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see US 4062741 A, which shows that in a Cr plating process applied a separate layers can be indistinguishable (“the first chromium layer 1 can not be distinguished from the second chromium layer 2” [C6L45-50] and see Fig 1, portion shown below). As such, the layer limitations as claimed are also not presumed to imply structure of the product for this reason.
        
    PNG
    media_image1.png
    415
    294
    media_image1.png
    Greyscale

        2 “Several.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/several. Accessed 6 Nov. 2020.
        3 “Several.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/several. Accessed 6 Nov. 2020.